DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 8, 11, 12, 15-17, 19, 22-27, 30, 33, 34, 37-39, 41, 44, 47, 49 and 51-54 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 23, the inclusion of limitation, “decreasing the first flow rate to below the first flow rate by at least partially closing the Attorney Docket No. 0100775-000003-T1Application No. 16/657,079Page 3 of 21solenoid valve in response to (j) determining that the temperature of the flowing water inside the solenoid valve is at a steady state or greater than a temperature threshold, (ii) determining that the pressure inside the solenoid valve is above a pressure threshold, and (iii) determining that the bath stall is unoccupied; and maintaining flow of the water at the first flow rate through the solenoid valve in response responsive to (j) determining that the temperature of the flowing water inside the solenoid valve is at a steady state or greater than a temperature threshold. (ii) determining that the pressure inside the solenoid valve is above a pressure threshold, and  (iii) determining that the bath stall is occupied,” along with other claim language was not found or fairly taught by prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        10/21/2021